                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 19-12295-RGS

                             LAUREN GREENE

                                      v.

                       STATE OF MASSACHUSETTS

                                   ORDER

                             February 21, 2020

      On November 20, 2019, pro se plaintiff Lauren Greene, a resident of

Washington, D.C., with a temporary address in Massachusetts, filed a

complaint against the State of Massachusetts. Greene did not pay the filing

fee nor submit a fee-waiver application.

      On November 26, 2019, Green was ordered to either pay the filing fee

or file a fee-waiver application. A copy of the order was sent to Greene at her

temporary address in Massachusetts.

      On December 6, 2019, Greene filed an Application to Proceed in

District Court without Prepaying Fees or Costs.     On January 3, 2020, the

Application was denied as incomplete. Greene was ordered to either pay the

filing fee or file a renewed and complete application by January 24, 2020.
        At that time, a copy of the Order was sent to Greene at her Washington

address. On February 4, 2020, a copy of the Order was sent to Greene at her

temporary Massachusetts address.

        To date, Greene has not responded to the court’s order and the time to

do so has expired. It is a long-established principle that this court has the

authority to dismiss an action sua sponte for a party’s failure to prosecute

her action and her failure to follow the court’s orders. Fed. R. Civ. P. 41(b).

Here,     dismissal   is   appropriate   because   without   plaintiff’s   active

participation, the court cannot effect the advancement of the case to a

resolution on the merits.

        Accordingly, for the failure to comply with the January 3, 2020

Electronic Order, this action is hereby dismissed without prejudice.

                                     SO ORDERED.

                                     /s/ Richard G. Stearns
                                     UNITED STATES DISTRICT JUDGE




                                         2
